Name: 83/406/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  agricultural structures and production; NA;  Europe
 Date Published: 1983-08-24

 Avis juridique important|31983D040683/406/EEC: Commission Decision of 29 July 1983 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the Dutch and French texts are authentic) Official Journal L 233 , 24/08/1983 P. 0035 - 0035*****COMMISSION DECISION of 29 July 1983 on the implementation of the reform of agricultural structures in Belgium pursuant to Council Directive 72/159/EEC (Only the Dutch and French texts are authentic) (83/406/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 82/436/EEC (2), and in particular Article 18 (3) thereof, Whereas the Belgian Government, pursuant to Article 17 (4) of Directive 72/159/EEC, forwarded the Ministerial Decree of 1 April 1983 on the modernization of farms; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to decide whether the existing provisions for the implementation in Belgium of Directive 72/159/EEC continue, in the light of the Ministerial Decree of 1 April 1983, to satisfy the conditions for finanial contribution by the Community; Whereas the abovementioned Ministerial Decree is consistent with the requirements and objectives of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the Ministerial Decree of 1 April 1983 on the modernization of farms, the existing provisions for the implementation of Directive 72/159/EEC in Belgium continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 29 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 193, 3. 7. 1982, p. 37.